Citation Nr: 0414863	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bursitis of the 
left hip claimed as secondary to a low back disorder.

3.  Entitlement to service connection for a left thigh 
disorder claimed as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In May 2003, the veteran requested an increased rating for 
his service-connected low back disorder as well as a 
compensation examination.  This issue, along with the 
examination request, is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Hiatal hernia has not been productive of considerable 
impairment of health.

2.  There is no competent evidence to show that the veteran 
has a left hip disorder related to a low back disorder, nor 
has competent evidence been presented to show that the 
veteran has a left hip disorder related to any event in 
service.

3.  There is no competent evidence to show that the veteran 
has a left thigh disorder related to a low back disorder, nor 
has competent evidence been presented to show that the 
veteran has a left thigh disorder related to any event in 
service.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7346 (2003).   

2.  A left hip disorder was not incurred in or aggravated by 
service, and it was not caused or aggravated by a low back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2003).

3.  A left thigh disorder was not incurred in or aggravated 
by service, and it was not caused or aggravated by a low back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that the VCAA notice required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

A substantially complete application regarding the issues on 
appeal was received in April 2002.  These issues were 
subsequently denied in an August 2002 rating decision.  

Correspondence dated in April 2002 satisfies the notice 
provisions of the laws and regulations noted above.  In this 
regard, the veteran was informed, among other things, of what 
evidence is needed to substantiate his claim, which specific 
evidence the Secretary would seek to obtain, and which 
specific evidence the claimant was obligated to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With regard to assisting the veteran in obtaining evidence in 
support of his claim, the veteran indicated that he only 
received medical treatment through VA.  These records were 
obtained and associated with the claims file.  Moreover, the 
veteran was afforded VA examinations, a personal hearing, and 
a video conference hearing.  The veteran also submitted 
additional medical records along with a statement that waived 
initial RO consideration of the evidence.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of the VCAA, thereby allowing 
the Board to consider the issues on the merits.

Factual Background

Service medical records did not contain any complaints or 
findings related to a left thigh or hip disorder.

Service connection for hiatal hernia was established in a 
February 1997 rating decision based service medical records 
that reflected treatment and a diagnosis of the disorder.  A 
10 percent evaluation for hiatal hernia was assigned based on 
the level of impairment demonstrated in post-service medical 
records.

A VA examination report dated in August 2000 noted that the 
veteran reported the onset of pain and numbness in the left 
leg was in 1994.  He indicated current complaints of moderate 
to severe heartburn with almost every meal that usually 
produced a fit of coughing.  The veteran occasionally 
experienced some regurgitation of food.  The symptoms 
worsened with spicy or fatty foods.  He used two pillows for 
sleeping.  The veteran denied any circulatory problems or 
hypoglycemia reactions after meals, but did note episodes of 
diarrhea once a month with his symptoms that lasted no more 
than one day.  There was no colic or distention.  

Outpatient treatment records from the Manchester VA Medical 
Center (VAMC) dated in October 2001 indicated that the 
veteran's reflux was controlled for the most part with 
medication but that occasional breakthrough symptoms did 
occur.  His weight was 179 pounds.  The veteran complained of 
increased symptoms of gastroesophageal reflux disease (GERD), 
in March 2002.  A change in medication was ordered.  If there 
was no improvement in the veteran's symptoms, then a repeat 
upper endoscopy was necessary.  In April 2002, the veteran 
reported some breakthrough symptoms on the new medication.

The veteran underwent VA examinations in July 2002.  He 
reported that his left thigh and hip started hurting in just 
prior to retiring from service in 1997; however, the examiner 
indicated that there were no service medical records to that 
effect.  The veteran indicated that he currently had daily 
pain in the left hip when sitting down at work.  He also had 
numbness and stiffness in the hip area.  The diagnosis was 
bursitis in the left hip.  The examiner opined that there was 
no correlation between the veteran's low back disorder and a 
left hip or left thigh disorder.

During the hiatal hernia examination, the veteran indicated 
that he did not have dysphagia all of the time.  He had 
frequently had episodes of coughing with reflux.  In the two 
weeks prior to the examination, the veteran had vomiting 
associated with reflux or acid build up on three occasions.  
Symptoms increased with certain foods and subside within a 
few hours after medication is taken.  He tended to 
hyperventilate with feelings of nausea.  There was no 
diagnosis of anemia and the veteran denied any kind of 
bleeding.  Symptoms associated with reflux include an acid, 
foul taste in his mouth.  The acid taste occurred in a 
regular basis.  Chronic GERD/hiatal hernia was symptomatic 
upon examination.

Manchester VAMC records dated in October 2002 recorded the 
veteran's weight at 181 pounds.  In December 2002, outpatient 
notes indicated that the veteran was doing well on his 
medication for reflux with occasional breakthrough burning 
and regurgitation that responded well to Tums.  The veteran 
also reported intermittent dysphagia particularly in cold 
weather.  

The veteran underwent an EDG in January 2003 at the 
Manchester VAMC.  No erosions were noted and the duodenal 
bulb appeared normal.  The diagnosis was small hiatus hernia, 
mild esophagitis.  In April 2003, the veteran complained of 
hip pain.  His weight was recorded at 182 pounds.

The veteran testified during a personal hearing in May 2003.  
He stated he had reflux symptoms2-3 times a week and last 15-
30 minutes with medication.  His symptoms included shortness 
of breath, regurgitation, and a burning sensation.  At times, 
he noticed periodic numbness in the upper extremities that 
included tightness in the chest associated with reflux.  With 
regard to his left hip and thigh disorders, the veteran 
testified that he first started having problems in these 
areas in 1989.  In 1990, after being deployed to the Persian 
Gulf, the veteran noticed that he would have pain in his back 
and then have numbness in the hip down through the leg.  He 
noticed the symptoms again after being deployed to Italy in 
1994.

Manchester VAMC records noted that the veteran continued to 
have complaints of left hip and thigh pain in July 2003.  X-
rays of the left hip did not reveal any abnormality.  The 
veteran received physical therapy for the left hip in July 
2003.  The physical therapist opined that the veteran's 
symptoms might be either related to his lumbosacral changes, 
degenerative changes about the hip, or a combination of both.

The veteran offered testimony during a video conference in 
August 2003 regarding the onset of left hip and thigh 
disorders and symptomatology of his hiatal hernia.  The 
contents of his statements were consistent with previous 
statements and testimony.



Analysis

Increased rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. 38 
U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran. 38 C.F.R. 4.1, 4.2, 4.41 (2003).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hiatal hernia is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
hiatal hernia.  This diagnostic code provides that a 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

In the present case, the evidence does not support a rating 
higher than 10 percent.  An EDG in January 2003 indicated 
that the veteran had a small hiatal hernia.  Outpatient 
treatment records indicated that medication and diet kept the 
veteran's symptoms fairly well controlled with some 
breakthrough symptoms that responded well to Tums.  The 
veteran reported 2-3 episodes of reflux a week that lasted 
anywhere from 15-30 minutes.  During a VA examination, he 
also indicated that vomiting occurred only three times within 
a two-week period.  He reported diarrhea once a month that 
lasted no more than one day.  Despite these and other 
symptoms reported by the veteran, the clinical evidence 
showed only a small hiatal hernia and mild gastritis.

The Board acknowledges that the veteran has described several 
symptoms that caused him discomfort; however, the clinical 
evidence does not support a finding that they occur with 
enough frequency or are of such severity as to produce 
considerable impairment of health.  In this regard, there is 
no evidence of malnutrition or anemia due to his symptoms.  
As further evidence, the veteran's weight has also remained 
fairly consistent with only minor variations.

Accordingly, he does not meet the criteria for a rating in 
excess of 10 percent.  In reaching this decision, the Board 
has considered the doctrine of doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

Service connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (additional disability 
resulting from the aggravation of a nonservice- connected 
disorder by a service-connected disability is compensable 
under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In the present case, the veteran is service-connected for a 
low back disorder.  The record, however, does not support a 
finding that the veteran's low back disorder has caused or 
aggravated a left hip or left thigh disorder; or that either 
alleged disorder is related to the veteran's service.

In this regard, it is noted that the veteran's service 
medical records do not show any complaints or findings 
regarding left hip or left thigh pain.  Furthermore, post-
service medical records do not contain a diagnosis for a left 
thigh disorder.  Despite the veteran's complaints of left 
thigh pain, physical examinations have not revealed any 
findings of abnormality.  The veteran's complaints, 
therefore, have not been supported by clinical findings and a 
diagnosis.  Without a pathology to which his left thigh pain 
can be attributed, there is no basis to find a disability for 
which service connection may be granted.  Pain alone, without 
a diagnosed or identifiable underlying malady or condition 
does not in and of itself constitute a disability for which 
service connection may be granted.  The Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the left hip, a diagnosis of bursitis was made 
in July 2002; however, the VA examiner found no correlation 
between the veteran's left hip disorder and low back 
disorder.  The Board has taken into consideration a comment 
from the veteran's physical therapist who indicated that the 
veteran's symptoms may have been related to the back 
disorder, degenerative changes in the hip, or a combination 
of the two; however, the etiology expressed was far too 
speculative to have any significant probative value 
particularly in light of the opinion offered by a VA examiner 
who had the benefit of reviewing the veteran's medical 
history.  The Board assigns more weight and validity in this 
regard to the findings made by the VA examiner in the above-
referenced July 2002 report.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).  

For the reasons stated, the preponderance of the evidence is 
against the claim for service connection for left hip and 
thigh disorders; therefore, the benefit of the doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for hiatal hernia is denied.

Service connection for a left hip disorder is denied.

Service connection for a left thigh disorder is denied.



	                        
____________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



